13 U.S. 76 (1815)
9 Cranch 76
RANDOLPH
v.
DONALDSON.
Supreme Court of United States.
February 16, 1815.
February 21, 1815.
Absent... . MARSHALL, Ch. J. & TODD, J.
*79 C. LEE, for the Plaintiff in error.
R.I. TAYLOR, contra.
*84 STORY, J. delivered the opinion of the Court as follows:
This is an action of debt brought against the former marshal of Virginia for an alleged wilful and negligent escape of a judgment debtor. At the trial of the cause in the Circuit Court of Virginia, several exceptions were taken by the Plaintiff in error to the opinions of the district judge who alone sat in the cause; and the validity of these exceptions is now to be considered by this Court.
The first exception presents the question whether an escape of a judgment debtor, after a regular commitment, under process of the United States' Courts, to a state jail, be an escape for which the marshal of the United States for the district is responsible.
Congress, by a resolution passed the 23d September, 1789. (1 Laws U.S. 362) recommended to the several states to pass laws making it the duty of the keepers of their jails to receive and safe keep prisoners committed under the authority of the United States, under like *85 penalties as in the case of prisoners committed under the authority of such states respectively; and, by another resolution of 3d of March, 1791, (1 Laws U.S. 357) authorized the marshals, in the meantime, to hire temporary jails. In pursuance of the former recommendation, the legislature of Virginia, by the act of 12th November, 1789, ch. 41, (Revised Code, 43) made it the duty of the keepers of the jails within the state to receive and keep prisoners arrested under the process of the United States, and for any neglect or failure of duty, subjected them to like pains and penalties as in cases of prisoners committed under process of the state.
The act of congress of 24th September, 1789, ch. 20, § 27 and 28, authorizes the marshals of the several districts of the United States to appoint deputies, and declares them responsible for the defaults and misfeasances in office of such deputies. But there is no provision in any act of congress declaring the keepers of state jails quoad prisoners in custody under process of the United States to be deputies of the marshals, or making the latter liable for escapes committed by the negligence or malfeasance of the former. If, therefore, the marshals be so liable, it is an inference from the general powers and duties annexed to their office.
It is argued that the marshals are so liable, because, in intendment of law, prisoners committed to state jails are still deemed to be in their custody; and in support of this argument is cited the provision in the act of congress which makes the marshal, on the removal from or the expiration of his office, responsible for the delivery to his successor of all prisoners in his custody; and authorizes him, for that purpose, to retain such prisoners in his custody until his successor is appointed. And this argument is further supported by its analogy to the case of sheriffs, and by the extreme inconvenience which, it is asserted, would arise from a contrary doctrine.
The argument is not without weight; but, upon mature consideration, we are of opinion that it cannot prevail. The act of congress has limited the responsibility of the marshal to his own acts and the acts of his deputies. *86 The keeper of a state jail is neither in fact nor in law the deputy of the marshal. He is not appointed by nor removable at the will of the marshal. When a prisoner is regularly committed to a state jail by the marshal, he is no longer in the custody of the marshal, nor controlable by him. The marshal has no authority to command or direct the keeper in respect to the nature of the imprisonment. The keeper becomes responsible for his own acts, and may expose himself by misconduct to the "pains and penalties" of the law. For certain purposes, and to certain intents, the state jail lawfully used by the United States, may be deemed to be the jail of the United States, and that keeper to be keeper of the United States. But this would no more make the marshal liable for his acts than for the acts of any other officer of the United States whose appointment is altogether independent. And in these respects there is a manifest difference between the case of a marshal and a sheriff. The sheriff is, in law, the keeper of the county jail, and the jailer is his deputy appointed and removable at his pleasure. He has the supervision and control of all the prisoners within the jail; and, therefore, is justly made responsible by law for all escapes occasioned by the negligence or wilful misconduct of his under keeper.
On the whole, as neither the act of congress nor the doctrine of the common law applicable to the case of principal and agent, affect the marshal with responsibility for the escape of a prisoner regularly committed to the custody of the keeper of a state jail, we are all of opinion that the decision of the Circuit Court upon this point was erroneous, and that the judgment must be reversed.
This decision renders it unnecessary to consider the other points raised in the bills of exception.
Judgment reversed.